UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1623



THERON J. BARTELL,

                                               Plaintiff - Appellant,

          versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:04-cv-22648-CMC)


Submitted: October 31, 2006                 Decided:   November 2, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theron J. Bartell, Appellant Pro Se. Laura Ridgell-Boltz, SOCIAL
SECURITY ADMINISTRATION, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Theron J. Bartell appeals the district court’s orders

accepting the recommendation of the magistrate judge and affirming

the Social Security Commissioner’s decision to deny disability

benefits and denying Bartell’s motion for reconsideration. We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    Bartell v.

Comm’r Soc. Sec. Admin., No. 3:04-cv-22648-CMC (D.S.C. Feb. 21,

2006 & Apr. 24, 2006).      We further deny Bartell’s motion to

supplement the record on appeal.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -